          Case 1:16-cv-06964-VSB Document 104 Filed 09/22/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
SECURITIES AND EXCHANGE                                :
COMMISSION,                                            :   CASE NO. 1:16-CV-06964 (VSB)
                                                       :
                       Plaintiff,                      :   PROPOSED ORDER GRANTING
                                                       :   WITHDRAWAL OF APPEARANCE OF
         -against-                                     :   MARC D. POWERS
                                                       :
CONTRARIAN PRESS, LLC, et al.,                         :
                                                       :
                       Defendants.
                                                       :
                                                       :
------------------------------------------------------X

         In accordance with Local Civil Rule 1.4, and upon consideration of the annexed affidavit,

Marc D. Powers, of Baker & Hostetler LLP, is hereby withdrawn as counsel for Defendant Nathan

Yeung.




SO ORDERED:


                                      9/22/2019
            U.S.D.J.




4845-7375-2741.1
             Case 1:16-cv-06964-VSB Document 104 Filed 09/22/19 Page 2 of 2




    UNITED STATES DISTRICT COURT
    SOUTI!ERN DISTRICT OF NEW YORK
                                     ----------------X
    SECURITIES AND EXCHANGE
    COMMISSION,                                              CASE NO. 1: 16-CV-06964 (VSB)

                             Plaintiff,                      AFFIDAVIT OF MARC D. POWERS

              -against-

    CONTRARIAN PRESS, LLC, et al.,

                             Defendants.


    ---------------------------------------------X
    STATEOFNEWYORK                               )
                                                 ss.:
    COUNTY OF NEW YORI(                          )

                        MARC D. POWERS, being duly sworn deposes and states:

                        1.       I an1 a member of the law firm of Baker & Hostetler LLP, attorney for
    Defendant Nathan Yeung in this case. I am admitted to practice in this court and respectfully
    submit this Affidavit in support of the Proposed Order Granting Withdrawal of Appearance of
    Marc D. Powers.
                        2.       I am seeking to withdraw as counsel of record in this case as our
    assignment and representation has been concluded with this Court's execution of a Final
    Judgment of Permanent Injunction as to Defendant Yeung, upon consent, filed August 28, 2019.
                        3.       My law fam is not asserting a retaining or charging lien in this action.




                                                                 MAR~RS
                                                                           ~-{U-
 Sworn to before me this
,.cl 'Bclay of September, 2019
I




    NOTARY PUBLIC                   j         CHRISTINA I. BELANGER
                                                     NOTARY PUBLIC
                                    !                State of New York
                                                     No. OIBE484S827
                                                Qualified in Suffolk County

                                                                       ·-
                                           Certificate Filed in     York County
                                          Commission Expires -tember 30 2o 21
    4845-7375-27 41.1
